DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 1: “an” should be changed to --a--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the longitudinal axis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the longitudinal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the longitudinal axis" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the longitudinal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,861,491. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-11 of the application are to be found in claims 1-8 of the patent. The difference between claims 1-11 of the application and claims 1-8 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-8 of the patent is in effect a “species” of the “generic” invention of claims 1-11 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-11 of the application are anticipated by claims 1-8 of the patent, they are not patentably distinct from claims 1-8 of the patent

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-14 of U.S. Patent No. 10,265,183. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-11 of the application are to be found in claims 7-14 of the patent. The difference between claims 1-11 of the application and claims 7-14 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 7-14 of the patent is in effect a “species” of the “generic” invention of claims 1-11 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-11 of the application are anticipated by claims 7-14 of the patent, they are not patentably distinct from claims 7-14 of the patent

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,952,863. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of claims 1-11 of the application are to be found in claims 1-20 of the patent. The difference between claims 1-11 of the application and claims 1-20 of the patent lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-11 of the application. It has been held that the generic invention is “anticipated” by the “species.” See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-11 of the application are anticipated by claims 1-20 of the patent, they are not patentably distinct from claims 1-20 of the patent

Allowable Subject Matter
Claims 1-3 and 6-9 would be allowable with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejections set forth above.
Claims 4, 5, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and with the filing of a terminal disclaimer to overcome the non-statutory double patenting rejections set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose an orthopedic surgical instrument system having a tibial trial component having a base plate and a central post with a ramp surface as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775